Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or different than the friction bracket recited in line 14. It suggested to use the same or similar descriptive language for the brackets that are used in the specification such as pressing, frictional, or roller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102016013077B4 to Kesseboehmer in view of US Patent Publication 2018/0132615 to Kim. Kesseboehmer discloses a furniture with an electromechanical driver for furniture parts and an electromechanical driver for a furniture, and discloses the contents as follows (refer to paragraphs 0016-0019 of the Description, claim 1, and Figs. 1-4): the furniture is provided with a furniture body (2) and a furniture part (4) such as a drawer, a furniture door, a cabinet drawing device (3) or the like which can be placed in the furniture body (2) and/or can be moved from a working state thereof to an open state (the furniture body corresponds to a first storage compartment). As can be seen from Figs. 1-4, the drawer is provided with a door that can be used to open or close the front opening of the furniture body, and the lower part of the body is provided with a drawer space for placing the drawer. The drawer is provided with a storage space that can be pulled out or pushed in from the interior of the furniture body. An electromechanical driver 6 and an automatic drawn-back device 5 (i.e., corresponding to an actuator) are provided, and it can be seen from Figs. 1-4 that the above-mentioned driving device is arranged at the bottom of the drawer structure. However, a pressure can also be applied by pressing toward the panel 4, via which a pressure sensor arranged at the front edge of the furniture body 2 can be manipulated, and the electromechanical driver is triggered through the pressure sensor and the reciprocating moving rod is transferred into a partially opened state (i.e., moving in the direction in which the storage drawer is opened), and then can . 
. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102016013077B4 to Kesseboehmer in view of US Patent Publication 2018/0132615 to Kim as applied to claim 1 above, and further in view of Chinese Patent CN1525125A to Hiraoka. Kesseboehmer in view of Kim discloses every element as claimed and discussed above except a display. 
Hiraoka discloses a freezing and refrigerating refrigerator, and a method of operating a freezing and refrigerating refrigerator, and discloses (refer to line 22 of page 6 - line 8 of page 8 of the Description, and Figs. 1-4) that the refrigerator as a whole is divided into an upper refrigerating compartment 1, a chill compartment at the left and a switching compartment at the right under the refrigerating compartment, followed by a vegetable compartment 4 and a freezing compartment 5, wherein a temperature regulator 7 is arranged on the door body of the refrigerating compartment, and the temperature regulator is provided with a liquid crystal display unit 7a (i.e., a display unit) for displaying the temperature status of each compartment 
At the time the invention was filed it would have been obvious for a person or ordinary skill in the art to modify the furniture of Kesseboehmer in view of Kim to be refrigerator with divided spaces with a display for operation as taught by Hiaoka to cool food and easily control the temperature. 


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,285,155 to Yoo in view of US Patent Publication 2003/0209958 to Hwang. Yoo teaches a refrigerator comprising a first storage compartment with a door (35) to control access to the first storage space. A drawer receiving portion (150) defined in the first storage space. A storage drawer (110) is configured to extend and retract out of and into the drawer receiving portion. An actuator is disposed on a bottom face of the drawer receiving portion as best seen in figure 6. The actuator includes bottom mount drawer slides (126 and 127) that have a groove.   
Yoo does not expressly disclose a frictional bracket and a frictional member disposed in the groove. Hwang teaches a drawer slide having an internal groove. A frictional bracket (122 and 22) engages frictional members (21 and 211). At the time the invention was filed it would . 

Claims 2-5, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,285,155 to Yoo in view of US Patent Publication 2003/0209958 to Hwang as applied to claim 1 above, and further in view of Japenese Patent JP 2007 147254 to Hirai. Yoo in view of Hwang discloses every element as claimed and discussed above except the actuator including a push to open damper. Hirai teaches a refrigerator (20) comprising a first storage compartment with a door (32a or 33a) to control access to the first storage space. A drawer receiving portion (44 or 45) defined in the first storage space. A storage drawer (42 or 43) is configured to extend and retract out of and into the drawer receiving portion. An actuator (50) is disposed on a bottom face of the drawer receiving portion as best seen in figure 3 and 4. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Yoo in view of Hwang by adding a push to open feature as taught by Hirai to make it easier to open and access the drawer. 
 
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,285,155 to Yoo in view of US Patent Publication 2003/0209958 to Hwang as applied to claim 1 above, and further in view of Chinese Patent CN1525125A to Hiraoka. Yoo in view of Hwang discloses every element as claimed and discussed above except a display. 

At the time the invention was filed it would have been obvious for a person or ordinary skill in the art to modify the furniture of Yoo in view of Hwang to be refrigerator with divided spaces with a display for operation as taught by Hiaoka to cool food and easily control the temperature. 

Response to Arguments
Applicant’s arguments, filed 9/21/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Therefore this action is non-final.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637